EX-10.1 2 ex10-1.htm EXHIBIT 10.1

Exhibit 10.1 - Separation and Release Agreement by and between Sallyanne K.
Ballweg, The First of Long Island Corporation and The First National Bank of
Long Island, dated December 6, 2016

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is entered into by and
between Sallyanne K. Ballweg (the “Executive”) and The First of Long Island
Corporation and its wholly-owned subsidiary, The First National Bank of Long
Island, as of December 6, 2016. For purposes of this Agreement and unless
another intention is specifically indicated, the term “FLIC” shall include The
First of Long Island Corporation and The First National Bank of Long Island.

 

WHEREAS, Executive is employed as Senior Executive Vice President of FLIC and
The First National Bank of Long Island and Corporate Secretary of FLIC; and

 

WHEREAS, Executive has determined to retire from FLIC, effective as of the close
of business on December 31, 2016.

 

NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration described herein, the parties agree as follows:

 

1.     Retirement. Effective as of the close of business on December 31, 2016
(the “Effective Date of Retirement”), Executive hereby retires as Senior
Executive Vice President of The First of Long Island Corporation and The First
National Bank of Long Island and Corporate Secretary of FLIC and from all other
positions with any subsidiary or affiliate of either The First of Long Island
Corporation or The First National Bank of Long Island.

 

2.     Termination of Employment Agreement. As of the Effective Date of
Retirement, the Employment Agreement by and between the Executive and The First
of Long Island Corporation dated December 13, 2007 and as amended since such
date (the “Employment Agreement”) shall be terminated and be of no further force
and effect. Executive hereby acknowledges that her retirement from FLIC does not
constitute a “resignation with good reason” for purposes of the Employment
Agreement.

 

3.     Consideration. In consideration of Executive’s retirement and full and
final waiver, release and dismissal of all claims, and her other agreements and
promises herein, FLIC and Executive agree to the following:

 

(a)     Accrued Obligations. FLIC shall pay or provide Executive any Accrued
Obligations as of her Effective Date of Retirement. “Accrued Obligations” means:
(1) any accrued and unpaid base salary of Executive through the Effective Date
of Retirement, payable pursuant to The First National Bank of Long Island’s
standard payroll policies; (2)  any compensation and benefits to the extent
payable to Executive based on Executive’s participation in any compensation or
benefit plan, program or arrangement of FLIC through the Effective Date of
Retirement; and (3) any expense reimbursement to which Executive is entitled
under FLIC’s standard expense reimbursement policy (as applicable). The payment
of any Accrued Obligations pursuant to subparagraphs (1) and (3) hereof shall be
made on The First National Bank of Long Island’s first normal payroll date
following the Effective Date of Retirement.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Cash Severance. The First National Bank of Long Island shall pay to
Executive a cash lump sum payment equal to $150,000 (the “Cash Severance”). Such
payment shall be made on The First National Bank of Long Island’s first normal
payroll date after the later of: (1) the Effective Date of Retirement; or (2)
the expiration of the Revocation Period (as defined below).

 

(c)     Automobile. As of the Effective Date of Retirement (or if later, the
expiration of the Revocation Period), Executive shall become the sole owner of
the automobile provided for her use by The First National Bank of Long Island as
of the date of this Agreement (the “Automobile”). The First National Bank of
Long Island shall take all necessary actions to transfer the ownership of the
Automobile to the Executive, free and clear of all liens. The book value of the
Automobile (estimated at $21,900), determined as of the Effective Date of
Retirement, shall be reported as taxable compensation to the Executive on a Form
W-2, Wage and Tax Statement, and applicable withholding taxes shall be deducted
by FLIC from the Cash Severance.

 

(d)     Bonus. Executive shall be eligible for a cash bonus payable under The
First of Long Island Corporation Cash Incentive Plan (the “Cash Incentive Plan”)
based upon the satisfaction of corporate performance goals applicable to the
Executive for the performance period ending on December 31, 2016. Such bonus (to
the extent earned) shall be payable in accordance with the terms of the Cash
Incentive Plan.

 

(e)     Performance RSUs. Executive shall be eligible to vest in her outstanding
performance-based restricted stock units awarded to her in January 2014 (the
“Performance RSUs”) based upon the achievement of the specified performance
measures for the performance period ending on December 31, 2016. The value of
the Performance RSUs realized upon vesting (to the extent earned) shall be
payable to the Executive in accordance with the terms of FLIC’s equity incentive
plan and the underlying award agreement between FLIC and Executive.

 

4.     Non-Competition.

 

(a)     Non-Solicitation of Employees. For a period of 12 months following the
Effective Date of Retirement (the “Non-Solicitation Restricted Period”),
Executive shall not either directly or indirectly, induce or attempt to induce
any employee or independent contractor of FLIC or any of its respective
affiliates to terminate his or her employment or engagement with FLIC or its
affiliates.

 

(b)     Non-Solicitation of Customers. During the Non-Solicitation Restricted
Period, Executive shall not solicit, provide any information, advice or
recommendation or take any other action intended (or that a reasonable person
acting in like circumstances would expect) to have the effect of causing any
client, customer or other business relation of FLIC or its respective
affiliates, (1) to terminate an existing business or commercial relationship
with FLIC or such affiliates or (2) to reduce the amount of business that any
client, customer or other business relation has customarily done or contemplates
doing with FLIC or such affiliate, whether or not the relationship between FLIC
or such affiliate and such client, customer, or other business relation was
originally established, in whole or in part, through Executive’s efforts, or in
any way interfere with the relationship between any such client, customer, or
business relation, on the one hand, and FLIC or such affiliate, on the other
hand.

 

 

--------------------------------------------------------------------------------

 

 

5.     Mutual Release and Waiver.

 

(a)     Release by Executive.

 

(i)     In consideration of the benefits payable under Section 3 of this
Agreement, Executive, Executive’s heirs, executors, administrators, successors
and assigns, hereby fully, finally and forever release and discharge FLIC, all
parent, subsidiary, related and affiliated companies, as well as its and their
successors, assigns, officers, owners, directors, agents, representatives,
attorneys, and employees (all of whom are referred to throughout this Agreement
as the “Parties”), of and from all claims, demands, actions, causes of action,
suits, damages, losses, and expenses, of any and every nature whatsoever, as a
result of actions or omissions occurring through the execution date of this
Agreement. Specifically included in this waiver and release are, among other
things, claims of alleged employment discrimination, either as a result of the
separation of Executive’s employment or otherwise, under the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, the Family and Medical Leave Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act, any other
federal, state or local statute, rule, ordinance, or regulation, as well as any
claims for alleged wrongful discharge, negligent or intentional infliction of
emotional distress, breach of contract, fraud, defamation, or any other unlawful
behavior, the existence of which is specifically denied by the Parties. The
foregoing list is intended to be illustrative rather than inclusive. Executive
waives the rights and claims to the extent set forth above, and Executive also
agrees not to institute, or have instituted, a lawsuit against the Parties based
on any such waived claims or rights.

 

(ii)     Nothing in Section 5(a)(i) of this Agreement, however, shall be
construed to prohibit Executive from filing a charge or participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or comparable state or local agency. Notwithstanding the foregoing,
except as provided in Section 14 hereof, Executive waives her right to recover
monetary or other damages as a result of any charge or lawsuit filed by
Executive or by anyone else on Executive’s behalf, including a class or
collective action, whether or not Executive is named in such proceeding.
Further, nothing in this Agreement is intended to waive Executive’s entitlement
to the payments and benefits set forth under this Agreement, vested or accrued
benefits under any tax-qualified employee benefit plan sponsored by FLIC.
Finally, this Agreement does not waive claims that Executive could make, if
available, for unemployment or workers’ compensation.

 

(iii)     Executive affirms that the only consideration for Executive signing
this Agreement is that set forth in Section 3 of this Agreement, that no other
promise or agreement of any kind has been made to or with Executive by any
person or entity to cause Executive to execute this Agreement, and that
Executive fully understands the meaning and intent of this Agreement, including
but not limited to, its final and binding effect.

 

(iv)     Executive acknowledges that Executive has carefully read and reviewed
this Agreement and has been advised to seek the advice of an attorney, or other
counsel, and Executive had an opportunity to consult with and receive counsel
from an attorney concerning the terms of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(v)     Executive understands and is satisfied with the terms and contents of
this Agreement and voluntarily has signed Executive’s name to the same as a free
act and deed. Executive agrees that this Agreement shall be binding upon
Executive and Executive’s agents, attorneys, personal representatives, heirs,
and assigns. Executive acknowledges that Executive has been given a period of at
least 21 days from date of receipt within which to consider and sign this
Agreement. To the extent Executive has executed this Agreement less than 21 days
after its delivery to Executive, Executive hereby acknowledges that Executive’s
decision to execute this Agreement prior to the expiration of such 21 day period
was entirely voluntary.

 

(b)     Release by FLIC.

 

(i)     FLIC and all its representatives, officers, directors, employees in
their capacity as representatives of FLIC hereby generally and completely
release, acquit, and discharge Executive from and against any and all claims. As
used in this Section 5(b)(i), “claims” means any and all matters relating to
Executive’s service as an employee and officer of FLIC, the termination of such
service with FLIC, and any and all claims, debts, liabilities, demands,
obligations, promises, acts, agreements, costs, expenses, damages, actions, and
causes of actions, whether in law or in equity, whether known or unknown,
suspected or unsuspected, arising from Executive’s employment or service with
and/or termination from FLIC or any subsidiary or affiliate thereof.

 

(ii)     Notwithstanding the foregoing, FLIC does not release Executive from any
claims it may have: (A) pursuant to the terms of this Agreement; or (B) arising
from the conviction of Executive of a crime or a determination of intentional
wrongdoing by a federal or state regulatory agency or a court of competent
jurisdiction related to Executive’s service as an employee or officer of FLIC,
provided such conviction or determination relates to a matter that has caused
substantial economic damage to, or substantial injury to the business reputation
of, FLIC.

 

(iii)     FLIC agrees not to institute, nor has FLIC instituted, a lawsuit
against Executive based on any waived claims or rights as set forth above.

 

6.     Indemnification. FLIC agrees to indemnify Executive, to the fullest
extent permitted under applicable law and as provided in FLIC’s Certificate of
Incorporation, Bylaws and directors’ and officers’ liability insurance policy,
against all expenses and liabilities reasonably incurred by Executive in
connection with or arising out of any action, suit or proceeding which Executive
may be involved by reason of having been an officer or employee of FLIC.

 

7.      Mutual Non-Disparagement. The parties agree that they will not disparage
or make derogatory or untruthful comments about each other or FLIC’s present and
former officers, directors, employees, agents, or attorneys, or their business
practices. The provisions of this Section 7 shall not apply to any truthful
statement required to be made by Executive and FLIC, as the case may be, in any
legal proceeding or governmental or regulatory investigation or inquiry.

 

8.     Confidentiality. Executive acknowledges that Executive has had access to
trade secrets and other confidential information regarding FLIC and its
businesses that are unique and irreplaceable, and that the use of such trade
secrets and other confidential information by a competitor or other persons who
are not affiliated with FLIC, would cause irreparable harm to FLIC. Accordingly,
Executive shall not disclose to any person or use to the detriment of FLIC such
trade secrets or other confidential information (except as required by law).
Confidential information includes any information, whether or not reduced to
written or other tangible form, which: (i) is not generally known to the public
or within the industry, or (ii) has been treated by FLIC as confidential or
proprietary. The restrictions of this Section 8 shall not apply to any
disclosure of otherwise confidential information that is required to be
disclosed by law or by court order or government order, provided that the
Executive: (i) promptly notifies FLIC of any such disclosure requirement so that
FLIC may seek an appropriate protective order (or other appropriate
protections); and (ii) provides reasonable assistance (at no cost to Executive)
in obtaining such protective order or other form of protection.

 

 

--------------------------------------------------------------------------------

 

 

9.     Return of Materials. As of the Effective Date of Retirement, Executive
shall promptly return to FLIC all equipment, documents and other materials in
Executive’s possession that are the property of FLIC, whether created by
Executive or by others, and including the originals and all copies thereof,
whether electronic, paper or any other form, without maintaining any copies
thereof whether electronic, paper or any other form.

 

10.     Injunctive Relief. The parties hereto recognize that irreparable injury
will result to FLIC, its businesses and properties in the event of Executive’s
breach of any covenants or agreements contained herein. FLIC shall be entitled,
in addition to any other remedies and damages available to it, to an injunction
prohibiting Executive from committing any violation or threatened violation of
this Agreement.

 

11.     Time to Consider and Rescind. Executive also acknowledges that Executive
is hereby given seven (7) days from the date Executive signs this Agreement to
change her mind and revoke this Agreement (the “Revocation Period”). If
Executive does not revoke this Agreement within the Revocation Period, this
Agreement shall become final and binding on the day following the cessation of
the Revocation Period. Any notice to revoke this Agreement will be deemed
properly given or made if personally delivered or, if mailed, when mailed by
registered or certified mail, postage prepaid to the President and Chief
Executive Officer of FLIC at his principal business office pursuant to Section
12 of this Agreement.    

 

12.     Notice. Any notice required or permitted to be given under this
Agreement shall be deemed properly given if in writing and if mailed by
registered or certified mail, postage prepaid with return receipt requested, at
the address listed below or at other address as specified to the other party:

 

If to Executive:

 

Sallyanne K. Ballweg

2 Wyatt Road

Garden City, NY 11530

 

If to FLIC:

 

The First of Long Island Corporation

10 Glen Head Road

Glen Head, New York 11545

Attention: Michael N. Vittorio, President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

 

13.     General Provisions.

 

(a)     Non-Assignability. This Agreement may not be assigned by Executive.

 

(b)     Binding on Successors. The terms of this Agreement shall be binding upon
the parties hereto and their respective heirs, personal representatives,
successors and permitted assigns.

 

(c)     Final Agreement. This Agreement represents the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
understandings, written or oral. The terms of this Agreement may be changed,
modified or discharged only by an instrument in writing signed by the parties
hereto.

 

(d)      Governing Law. This Agreement shall be construed, enforced and
interpreted in accordance with and governed by the laws of the State of New
York, without reference to its principles of conflicts of law.

 

(e)      Counterparts. This Agreement may be executed in one or more
counterparts, each of which counterpart, when so executed and delivered, will be
deemed an original and all of which counterparts, taken together, will
constitute but one and the same agreement.

 

(f)     Severability. Any term or provision of this Agreement which is held to
be invalid or unenforceable will be ineffective to the extent of such invalidity
or unenforceability without rendering invalid or unenforceable the remaining
terms and provisions of this Agreement.

 

(g)     Tax Withholding. The Bank shall withhold from the amounts payable under
this Agreement such federal, state and/or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

14.     Protected Rights. Notwithstanding anything in this Agreement to the
contrary, Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Securities and
Exchange Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”) about a possible securities law violation
without approval of FLIC. Executive further understands that this Agreement does
not limit Executive’s ability to communicate with any Government Agency or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to FLIC related to the possible securities law violation. This
Agreement does not limit the Executive’s right to receive any resulting monetary
award for information provided to any Government Agency.

 

[Signature Page to Follow]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement on the date
set forth above and Executive hereby declares that the terms of this Agreement
have been completely read, are fully understood, and are voluntarily accepted
after complete consideration of all facts and legal claims.

 

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF CERTAIN KNOWN AND
UNKNOWN CLAIMS.

 

FLIC HEREBY ADVISES EXECUTIVE TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING THIS
AGREEMENT.

 

 

THE FIRST OF LONG ISLAND CORPORATION

 

By: /s/ MARK D. CURTIS                                           

MARK D. CURTIS

SEVP, CFO & TREASURER

 

THE FIRST NATIONAL BANK OF LONG

ISLAND

 

By: /s/ MARK D. CURTIS                                            

MARK D. CURTIS

SEVP, CFO & CASHIER

 

EXECUTIVE

/s/ SALLYANNE K. BALLWEG

SALLYANNE K. BALLWEG

 

 

 

 

 

 

 

 

 